Action by mandamus to compel appellant Mason, a Justice of the Peace, to grant and certify an appeal.
The facts show that relator Elmer Jennings was sued in two cases before appellant, Charles F. Mason, a Justice of the Peace, in both of which cases judgment went against relator. He took, as he thought, proper steps to secure an appeal from these judgments but the justice refused to grant the appeals and certify the cases to the circuit court. Relator then brought suit by mandamus to compel the justice to allow and certify the appeals and judgment went in his favor in the circuit court and a peremptory writ of mandamus ordered to issue and from this judgment the justice has appealed.
This judgment must be reversed for the reason that mandamus is not a proper remedy to compel a justice of the peace to allow an appeal when he wrongfully refuses to do so. The statute, section 2896, Revised Statutes 1919, provides a complete and adequate remedy by rule and attachment in such cases and mandamus will not lie when there is a clear and complete remedy otherwise afforded [State ex rel. Wheeler v. McAuliff, 48 Mo. 112; C.R.I.  P. Ry. Co. v. Franks, 55 Mo. 325; State ex rel. Betts v. Magown,89 Mo. 156, 1 S.W. 208; State ex rel. Rainwater v. Ross, 245 Mo. 36, 44, 149 S.W. 451; State ex rel. Hutton v. Scott County, (Mo. Sup. Ct.), 197 S.W. 347; Tyler v. Township Board, 75 Mo. App. 561.]
Judgment reversed.
Farrington and Bradley, JJ., concur. *Page 420